ORDER
PER CURIAM
Lashaun D. Anderson (“Anderson”) appeals from the motion court’s denial of his amended Rule 24.035 motion following an evidentiary hearing. Anderson pleaded guilty to one count of felony stealing and to one count of felony property damage. Anderson argues on appeal that plea counsel was ineffective for failing to recognize that the factual recitation made by the prosecutor at the plea hearing did not support Anderson’s conviction for stealing and that the State would not be able to prove said offense at trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).